   Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 1 of 22




JOHN W. HUBER, United States Attorney (#7226)
ARTiillR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAA T, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI# I 018849)
Attorneys for the United States of America
111 South Main Street, # 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
        leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                             Case No. 2:18-CR-365-JNP-BCW

                       Plaintiff,

       v.                                            STATEMENT BY DEFENDANT IN
                                                     ADVANCE OF PLEA OF GUILTY
JACOB ORTELL KINGSTON                                AND PLEA AGREEMENT PURSUANT
                                                     TO FED. R. CRIM. P. ll(c)(l)(C)
                       Defendant.

                                                     District Judge Jill N. Pal'l'ish
                                                     Magistrate Judge Brooke C. Wells




       I hereby acknowledge and ce1tify that I have been advised of and that I understand the
following facts and rights, and that I have had the assistance of counsel in reviewing, explaining,
and entering into this agreement:

        1.      As part of this agreement with the United States of America ("United States"), I
intend to plead guilty to Counts 1 through 20, 23 through 25, 27 through 29, 31 through 42, and
44 through 46 of the Second Superseding Indictment, ECF 135. My attorney has explained the
nature of the charges against me, and I have had an oppmtunity to discuss the nature of the
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 2 of 22




charges with my attorney. I understand the charges and what the United States is required to
prove in order to convict me.

           (a) The elements of Count I, charging a violation of 18 U.S.C. § 1349, Conspiracy to
               Commit Mail Fraud, are:

              I.   First: two or more persons agreed to commit mail fraud in violation of 18
                   U.S.C. § 1341, the elements of which are:

                    1. First: the defendant devised or intended to devise a scheme to defraud, as
                       alleged in the indictment;

                    2. Second: the defendant acted with specific intent to defraud;

                    3. Third: the defendant mailed something, or caused another person to mail
                       something, through the United States Postal Service or a private or
                       commercial interstate carrier for the purpose of carrying out the scheme;

                    4. Foutih: the scheme employed false or fraudulent pretenses,
                       representations, or promises that were material.

             11.   Second: the defendant knew the essential objective of the conspiracy;

            iii. Third: the defendant knowingly and voluntarily involved himself in the
                 conspiracy; and

             iv. Fourth: there was interdependence among the members of the conspiracy.

          (b) The elements of Counts 2 through 20, charging violations of26 U.S.C. § 7206(2),
              Aiding and Assisting in the Filing of a False Claim are:

              I.   First: the defendant aided or assisted in, counseled, or advised the preparation
                   or presentation of an IRS Form 8849;

             ii. Second: the form contained a false statement;

            HI.    Third: the defendant knew the statement was false;

            iv. Fourth: the defendant acted willfully, that is, with the voluntaiy intent to
                violate a known legal duty;

             v. Fifth: the false statement was material.

          (c) The elements of Count 23 through Count 25, charging violations of 18 U.S.C.
              § l 956(h), Conspiracy to Commit Money Laundering, are:

             1.    First: two or more persons agreed to commit concealment money laundering in
                   violation of 18 U.S.C. § 1956(a)(l)(B)(i), the elements of which are explained


                                                  2
Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 3 of 22




            below in paragraph l(d);

         ii. Second: the defendant knew the essential objective of the conspiracy;

        iii. Third: the defendant knowingly and voluntarily involved himself in the'
             conspiracy; and

        1v. Fourth: there was interdependence among the members of the conspiracy, that
            is, the members, in some way or manner, intended to act together for their
            shared mutual benefit within the scope of the conspiracy charged.

      (d) The elements of Counts 27 through 29 and Counts 31 through 32, charging
          violations of 18 U.S.C. § 1956(a)(l)(B)(i), Concealment Money Laundering, arc:

          1. First: the defendant conducted or attempted to conduct a financial transaction;

         11. Second: the financial transaction involved the proceeds of the mail fraud
             scheme alleged in Count l of the indictment;

         iii. Third: the defendant knew that the property involved in the financial
              transaction represented the proceeds of some form of unlawful activity; and

         1v. Fourth: the defendant conducted or attempted to conduct the financial
             transaction knowing that it was designed in whole or in part to conceal or
             disguise the nature, location, source, ownership, or control of the proceeds of
             unlawful activity.

      (e) The elements of Counts 33 through 42, charging violations of 18 U .S.C. § 1957,
          Expenditure Money Laundering, are:

         1. First, the defendant engaged or attempted to engage in a monetary transaction;

        ii. Second, that defendant knew the transaction involved criminally derived
            property;

       n1. Third, the property had a value greater than $10,000;

        iv. Fourth, the property was derived from the mail fraud scheme alleged in Conn!
            l of the indictment;

        v. Fifth, the transaction occurred in the United States.

     (f) The elements of Count 44, charging a violation of 18 U.S.C. § 1512(k),
         Conspiracy to Commit Obstruction Offenses, are:

         1. First: two or more persons agreed to accomplish one of the three illegal
            objectives of the conspiracy charged in Count 44, which are:



                                           3
Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 4 of 22




              1. Destroying or concealing records and objects, in violation of 18 U.S.C. §
                 1512(c)(l), the elements of which are described below in paragraph l(g).

              2. Tampering with a witness in violation of 18 U.S.C. § l 512(a)(2), the
                 elements of which are explained below in paragraph 1(h).

              3. Corruptly obstructing or impeding any official proceeding, in violation of
                 18 U.S.C. § 1512(c)(2), the elements of which arc:

                       a. First: That the defendants obstructed, influenced, and impeded any
                          official proceeding;

                       b. Second: That the defendants acted knowingly, and

                       c. Third: That the defendant acted corruptly.

        11.   Second: the defendant knew the essential objective of the conspiracy;

        m. Third: the defendant knowingly and voluntarily involved himself or herself in
           the conspiracy;

        1v. Fourth: there was interdependence among the members of the conspiracy, that
            is, the members, in some way or manner, intended to act together for their
            shared mutual benefit within the scope of the conspiracy charged.

      (g) The elements of Count 45, charging a violation of 18 U.S.C. § 1512(c)(I),
          Obstruction by Concealing and Destroying Records and Objects, are:

         i. First, the defendant altered, destroyed, mutilated, or concealed a record,
            document, or other object;

        ii. Second, the defendant acted corruptly; and

        iii. Third, the defendant acted with the intent to impair the record, document, or
             other object's integrity or availability for use in an official proceeding.

      (h) The elements of Count 46, charging a violation of I 8 U.S.C. § 1512(a)(2),
          Tampering with a Witness by Force or Attempted Force, are:

         1.   First: That the defendant attempted to use physical force or the threat of
              physical force against a witness, and

        ii. Second: The defendant acted with intent to influence, delay, or prevent the
            testimony of a witness in an official proceeding, and

       iii. Third: That the defendant knew or should have known that an investigation by
            a law enforcement officer of the United States was pending or was likely to be
            instituted, and


                                             4
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 5 of 22




             iv.


       2.     I know that the maxnnum possible penalty provided by law for the counts to
which I am pleading guilty, as summarized below.

          (a) I know that the maximum possible penalty for Count 1 of the Second Superseding
              Indictment, charging a violation of 18 U.S.C. § 1349, is a term of imprisonment
              of 20 years, a fine of $250,000 or twice the gross gain or loss, a term of
              supervised release of 3 years, and any applicable forfeiture. I understand that ifl
              violate a term or condition of supervised release, I can be returned to prison for
              the length of time provided in 18 U.S.C. § 3583(e)(3).

          (b) I know that the maximum possible penalty for Counts 2 through 20 of the Second
              Superseding Indictment, charging violations of26 U.S.C. § 7206(2), is a term of
              imprisonment of 3 years, a fine of $250,000, and a term of supervised release of 1
              year.

          (c) I know that the maximum possible penalty provided by law for Counts 23 through
              25 of the Second Superseding Indictment, charging violations of 18 U.S.C.
              § 1956(h), is a term of imprisonment of 20 years, a fine of $500,000 or twice the
              value of the prope1ty involved, a term of supervised release of3 years, and any
              applicable forfeiture.

          (d) I know that the maximum possible penalty provided by law for Counts 27 through
              29 and Counts 31 through 32, charging violations of 18 U.S.C. § 1956(a)(l )(B)(i),
              Concealment Money Laundering, is a term of imprisonment of 20 years, a fine of
              $500,000 or twice the value of the property involved, a term of supervised release
              of 3 years, and any applicable forfeiture.

          (e) I know that the maximum possible penalty provided by law for Counts 33 through
              42, charging violations of 18 U.S.C. § 1957, Expenditure Money Laundering, is a
              term of imprisonment of not more than 10 years, a fine of $250,000, a term of
              supervised release of 3 years, and any applicable forfeiture.

          (f) I know that the maximum possible penalty provided by law for Count 44,
              charging a violation of 18 U.S.C. § 1512(k), Conspiracy to Commit Obstruct
              Offenses, is a term of imprisonment of not more than 30 years, a fine of $250,000,
              and a term of supervised release of3 years.

          (g) I know that the maximum possible penalty provided by law for Count 45,
              charging a violation of 18 U.S.C. § 1512(c)(I), Obstruction by Concealing and
              Destroying Records and Objects, is a term of imprisonment of not more than 20
              years, a fine of $250,000, and a term of supervised release of 3 years.

          (h) I know that the maximum possible penalty provided by law for Count 46,
              charging a violation of 18 U.S.C. § 1512(a)(2), Witness Tampering by Force or



                                              5
   Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 6 of 22




                 Attempted Force, is a term of imprisonment of not more than 30 years, a fine of
                 $250,000, and a term of supervised release of 3 years.

             (i) Additionally, I know the Court is required to impose an assessment in the amount
                 of $I 00 for each offense of conviction, pursuant to 18 U.S.C. § 30 I3.
                 Furthermore, restitution to the victim of my offenses shall be ordered pursuant to
                 I8 U.S.C. § 3663A.

             G) I understand that, if I am not a United States citizen, I may be removed from the
                United States, denied citizenship, and denied admission to the United States in the
                future.

        3.      I know that the sentencing procedures in this case and the ultimate sentence will
be determined pursuant to I8 U.S.C. § 3553(a), and that the Court must consider, but is not
bound by, the United States Sentencing Guidelines, in determining my sentence. I have discussed
these procedures with my attorney. I also know that the final calculation of my sentence by the
Court may differ from any calculation the United States, my attorney, or I may have made, and I
will not be able to withdraw my plea if this occurs. However, because my plea of guilty is being
entered pursuant to Rule I I(c)(l)(C), as explained below, I know that I will be able to withdraw
my plea ifthe Court does not accept the terms of this agreement.

       4.     I stipulate to the following United States Sentencing Guidelines calculation, and
understand that this stipulation is not binding on the Comt:

 Base offense level per§ 2Sl.I(a)(I) and§ 2Bl.I(a)(l) and§ 2Bl.I(b)(l)(P) (intended                37
 fraud loss more than $550 million):
 Two-level enhancement for conviction under I 8 U.S.C. § I 956 pursuant to                         +2
 § 2Sl.l(b)(2)ffi):
 Two-level enhancement for sophisticated means enhancement per§ 2Bl.I(b)(10)(C):                   +2
 Two-level enhancement for obstruction ofjustice enhancement per § 3C I. I:                        +2
 Three-level enhancement for manager/supervisor of criminal activity involving five or             +3
 more participants:
 Two-level reduction for acceptance ofresponsibilitv per§ 3El.l(a):                                -2
 Total Offense Level                                                                               44
       5.     I know that I can be represented by an attorney at every stage of the proceeding,
and I know that if! cannot afford an attorney, one will be appointed to represent me.

      6.      I know that 1 have a right to plead "Not Guilty" or maintain my earlier plea of
"Not Guilty" and can have a trial on the charges against me.

        7.      1 know that I have a right to a trial by jury, and I know that if I stand trial by a
jury:

             a. I have a right to the assistance of counsel at every stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.



                                                   6
   Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 7 of 22




            c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain snbpoenas to require the
attendance and testimony of those witnesses. If I cannot afford to pay for the appearance of a
witness and mileage fees, the United States will pay them.

            e. I cannot be forced to incriminate myself, and I do not have to testify at any trial.

          f. If! do not want to testify, the jury will be told that no inference adverse to me
may be drawn from my election not to testify.

           g. The United States must prove each and eve1y element of the offense charged
against me beyond a reasonable doubt.

            h. It requires a unanimous verdict of a jmy to convict me.

           i. !fl were to be convicted, I could appeal, and ifI could not afford to appeal, the
United States would pay the costs of the appeal, including the services of appointed counsel.

       8.      If I plead guilty, I will not have a trial of any kind.

       9.      I know that 18 U.S.C. § 3742(c)(I) sets fotih the circumstances under which 1
may appeal my sentence. However, fully understanding my right to appeal my sentence, and in
consideration of the concessions and/or commitments made by the United States in this plea
agreement, I knowingly, voluntarily and expressly waive my right to appeal as set forth in
paragraph 12(d) below.

        I 0.   I know that under a plea of guilty the judge may ask me questions under oath
about the offense. The questions, if asked on the record and in the presence of counsel, must be
answered truthfully and, if! give false answers, I can be prosecuted for pe1jury.

       11.     I stipulate and agree that the following facts accurately describe my conduct.
These facts provide a basis for the Court to accept my guilty pica:

       The following facts are not all the relevant facts about the offenses to which I am
pleading guilty, but fairly and accurately describe my actions and involvement in the offenses to
which I am pleading guilty.

         At all times relevant to the charges in the Second Superseding Indictment, I was the
owner and Chief Executive Officer ("CEO") of Washakie Renewable Energy ("WRE"). I was
the CEO and functional owner of United Fuel Supply ("UFS"). I created Washakie Renewable
Energy in 2006 to 2007 to produce biodiesel. While WRE was capable of producing some
amounts of biodiesel, in no year did WRE ever produce more than 8.5 million gallons. Starting
in 20 I 0, I began filing false claims for renewable fuel tax credits as charged in the Second
Superseding Indictment and to fraudulently claim renewable identification numbers ("R!Ns"). I
did so in agreement with my co-defendants Isaiah Kingston, Rachel Kingston, and Sally
Kingston, and later with co-defendant Lev Dennen, aka Levon Termendzhyan. I was primarily



                                                  7
   Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 8 of 22




responsible for the preparation and filing of Forms 8849, Claims for Refund of Excise Taxes, in
the name ofWRE and UFS.

         [Count I] [Counts 2 through 20] Starting in tax year 2010, I filed Forms 8849 claiming
production and sale of renewable fuel, and I claimed RINS for fuel that I did not produce or sell
for use as fuel. I agreed with the principals ofBiofuels of Colorado, Montgomery Recycling,
Aspen Biofuel, and Grease Depot to fraudulently file false claims for refundable fuel tax credits,
by entering into toll processing agreements and creating backdated and false paperwork claiming
that I produced fuel that I knew was not being produced. I also caused financial transactions to
be created to reflect the false paperwork in order to further fraudulently claim that qualifying fuel
was being produced and sold, when in fact I knew that qualifying fuel was not being produced or
sold. I admit to preparing or causing to be prepared and filing or causing to be filed the nineteen
false Forms 8849 charged in Counts 2 through 20 in the Second Superseding Indictment. Those
Forms were false in that they falsely claimed that WRE had produced and or blended and sold
for use as fuel qualifying renewable fuel that WRE had not in fact produced or blended and sold
for use as fuel.

        I met co-defendant Lev Dennen in late 20 I I. Dennen agreed to purchase B 99 that I had
purchased from third patties, and which I knew was not eligible for tax credits and R!Ns. I
agreed with Dermen to create false paperwork purp01ting to show that WRE had produced the
B99 so that we could fraudulently claim R!Ns and later renewable fueJ tax credits on that fuel.
Dennen directed me and I agreed that I would continue to purchase additional B99 from third
patties and create false paperwork to allow further fraudulent claims for RINs and tax credits.
Dermen informed me that he was protected by federal law enforcement, and I agreed to share the
proceeds from the fraudulent R!Ns and future renewable fuel tax credits with Dennen in return
for his protection through what I then believed to be his federal law enforcement contacts.

        In early 2012, Dermen directed and I agreed that WRE would purchase B99 from CIMA
Green, and that we would create false paperwork claiming that this B99 was feedstock or BI 00,
so that we could fraudulently claim renewable fuel tax credits and RINs on that ineligible fuel.
Later in 2012, Dennen directed and I agreed that WRE would purchase B99 from Morrissey Oil
and we would create false paperwork claiming that B99 was feedstock and then BI 00, so that
WRE could fraudulently claim renewable fuel tax credits and R!Ns on that ineligible fuel, and
that I would continue to share the proceeds from the fraudulent RINs and tax credits with
Dennen.

        In early to mid-2013, at the direction of Lev Dennen, I began to file false claims in larger
and larger amounts. Dermen not only directed me on what amounts to file for, which would be
protected by his "umbrella" of federal law enforcement contacts, but he also agreed that I should
use my staff and contacts to create fake business transactions to suppo1t these claims. I directed
my co-conspirator Dery! Leon to rent shore tanks in Houston and to purchase B99 and other
products from third parties in order to rotate the fuel between shore tanks in order to make it
falsely appear that transactions involving the purchase and sale of feedstock, BI 00, B99, and
other fuel products were taking place. In addition, Dery! Leon and I caused approximately 3.3
million gallons to be exported from Houston to Isla Melones, Panama, and to be papered as a
sale ofB99 and then caused that exact same fuel to be re-imported as BIOO, all to support the



                                                 8
   Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 9 of 22




double filing of false claims for fuel tax credits, on both the export and import of the same
product. At times throughout the project, I directed my co-defendants Isaiah Kingston, Rachel
Kingston, and Sally Kingston to create false paperwork claiming that WRE purchased B 100
from Catan, owned by De1yl Leon, and sold B99 to SCM, also owned by Dery! Leon. No
qualifying fuel was ever produced or sold during this project, but at least a hundred million
gallons of mixed fuel product were rotated between tanks in Texas and Louisiana and Panama.
We referred to this as the Gulf project. In 2013, during this project, I caused over $272,000,000
of fraudulent renewable fuel tax credits to be claimed on these fictitious transactions based on
the false paperwork. I did this at the direction of my co-defendant Dermen, who told me that I
would be protected by his "umbrella" of federal law enforcement.

        During 2013, Dennen and I used these funds to buy property in Belize in patt for a
casino. In addition, at some point, Dermen and I used these funds to buy prope1ty in the State of
Washington to open a marijuana grow-house with his associates. Dennen also used these funds
to buy me a house at 2702 Creek Road, Sandy, Utah, and I used these funds to buy Dennen a
2010 Bugatti. Dermen also directed me to pay over $11 million of these funds to his associate as
a loan, which was to be repaid to him, not me. In 2013, Dermen gave me a chrome
Lamborghini. Later in 2013, Dennen directed me to send $32 million of these funds to his
associates in Turkey and another $1 million to his company Viscon International. All funds
involved in these financial transactions represented proceeds of the false renewable fuel credit
claims filed with the IRS.

        In 2013, Dermen asked me to be an owner of a new company, which he later formed in
California and called SBK Holdings USA, Inc. Dennen controlled SBK Holdings USA, and it
was in the business of hard-money lending. Dennen directed me to wire $10 million in proceeds
to SBK Holdings USA in January 2014. For the first six months of2014, Dennen made me a
nominee owner of SBK Holdings USA, and he shared some.profits from the hard-money lending
conducted with the funds that I transferred to SBK Holdings, USA, Inc. After about six months,
Dennen removed me as owner and transferred Washakie back $5 million. In March 2014,
Dennen directed me to send another $483,000 to his personal bank account at a Turkish bank for
a "VAT of the waterside house (mansion)." Dennen further instructed me to send over $11
million more in fraudulent tax credits in 2014 to his Turkish associates. Dermen instructed me to
keep some of this money and investments in my name as his "white boy" face of his Turkish
investment activities. All funds involved in these financial transactions represented proceeds of
the mail fraud scheme involving the false claims filed with the IRS.

        In early 2015, Dennen directed me to file for another $170 million of false renewable
fuel tax credits for the year 2014. After the IRS paid WRE the fraudulent refunds, Dennen
directed me to send over $8.5 million to SBK Holdings USA, which he controlled, so that he
could buy a luxmy house in Huntington Beach, California. In addition, Dennen directed me to
send over $70 million to Turkey and other countries for a variety of investments. In addition,
Dennen directed me to send another $17 million to SBK Holdings USA, Inc. in California.

        In late 2015, Dermen instructed, and I agreed, that I would file a false renewable fuel tax
credits claim for $322 million the name of WRE. This was the largest false claim yet. Dennen
further instructed me to also file a similar claim for UFS, which I did. The claim in the name of



                                                 9
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 10 of 22




UFS was rejected. I directed others at Washakie and SCM to cycle funds and false paperwork to
suppo1t this anticipated claim.

         In 2015, during these discussions with DCJmen, I agreed with Dennen to create fake and
inflated invoices between WRE and Viscon International in order to create a paper justification
to transfer hundreds of millions of these fraudulent proceeds to Dennen from the expected $322
million fraudulent refund. These invoices were not based on legitimate transactions. This false
paperwork, and the later legal settlement of a later lawsuit Dennen and I agreed to fabricate, was
intended to justify the transfer of fraudulent proceeds to Dennen from those false tax credits.

        In 2018, Dennen and his associates directed me to send millions more to Turkey, which I
did.

         [Count 23] During the Gulf project, and thereafter, I cycled funds between WRE, Catan,
and SCM, and later UFS and other entities to further fraudulently create the appearance that
WRE and UFS were making and collecting payments related to qualifying biofuel transactions,
which were not actually happening, as charged in Count 23 of the Second Superseding
Indictment. My co-defendants Isaiah Kingston, Rachel Kingston, and Sally Kingston participated
in this cycling of funds and the creation of false paperwork, knowing that the purpose was to
conceal the true nature of the fraudulent proceeds, and knowing that the cycling was intended to
fraudulently create the appearance of qualifying fuel transactions. Dennen was not just aware of
this cycling, but directed me to lead it, and approved of it. Between August 2013 and June 2016,
more than $3.2 billion in financial transactions were conducted, all to suppo1t the filing of ever
and ever larger false claims with the IRS.

        [Count 24] Starting in 2013, I agreed with my co-defendants Isaiah Kingston and Lev
Dermen to conduct over $100 million in international wire transfers designed to conceal the
location and ownership of these fraud proceeds. I agreed to and did transfer fraudulent proceeds
of the mail fraud scheme outside of the United States, including to various accounts in Turkey. I
did this in agreement and at the direction of co-defendant Lev Dennen. Co-defendant Isaiah
Kingston often executed these transactions. In addition, we agreed to transfer fraudulent
proceeds, knowing it to be criminally derived funds, to domestic entities controlled by Dermen
including SBK Holdings USA, Noil Energy Group, and Viscon International. The transfers of
criminally derived funds to accounts in Turkey and here in the United States were done at the
direction of co-defendant Dennen and constituted his share of the fraudulent proceeds.

        [Count 25] From April 2013 through December 2015, I agreed with co-defendant Isaiah
Kingston to both spend some of our portion of the fraud proceeds in building up and supporting
WRE, and Order-related entities, and in some instances, to do so in concealed manners. For
instance, on more than one occasion, we agreed to engage in cyclical financial transactions paid
to Order-related entities with fraudulent proceeds, knowing them to be criminally derived. Some
of these payments to Order-related entities were supported by false or inflated invoices, and the
monies returned to Washakie were falsely characterized as draws or loans. These transactions
included funds cycled to and through A-Fab Engineering, Fidelity Funding, Alliance
Investments, World Enterprises, AAA Security, American Digital Systems, Safeco Investments,




                                               10
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 11 of 22




Standard Restaurant Equipment, and others as charged in Count 25 of the Second Superseding
Indictment.

       [Counts 27-29] In June 2013, at the direction of co-defendant Lev Dennen, I transferred
$11,226,211 of fraudulent proceeds to Zubair Kazi. Later, in 2015, co-defendant Dennen and I
then caused Kazi to begin to make repayments of this "loan" to Dermen through SBK Holdings
USA, Inc., the entity controlled by Dermen, including the transfers charged in Counts 27-29.

        [Counts 31and32] In August of2013, at the direction of Dennen, my co-defendant
Isaiah Kingston and I caused $675,034 of fraudulent proceeds to be transferred from WRE to
Meridian Title Company for the purchase of2072 Creek Road as a personal residence for me and
my family. The contract to purchase the house was in the name ofNoil Energy Group. My co-
defendant Lev Dennen and I caused a transfer of $3, 160,000 in criminal proceeds from Noil
Energy Group, most of which I had earlier provided to Dennen, for the purchase of my
residence. At the time, we knew that the funds used to purchase the home were criminally
derived.

       [Count 33] In July 2013, co-defendant Lev Dennen told me and co-defendant Isaiah
Kingston to purchase him a Bugatti Veyron. On August 5, 2013, we caused $1,720,000 of
fraudulent proceeds, knowing them to be criminally derived, to be transferred for the purchase of
the Bugatti Veyron for co-defendant Dennen, and at his request we gave it to him for his
birthday on August 13, 2013.

        [Counts 34-38] In November and December 2013, my brother Isaiah Kingston and I
paiticipated in paying false or inflated invoices so as to transfer funds to A-Fab Engineering
including five transfers of fraud proceeds to A-Fab Engineering as charged in Counts 34 through
38 of the Second Superseding Indictment.

        [Counts 39-41] Jn March and December of 2015, Dennen directed me, and I directed my
co-defendants, Isaiah Kingston and Rachel Kingston, to transfer$ I 0,000,000, $2, 100,000, and
$6,900,000, to a bank account held in my name at Garanti Bank in Turkey. At that time, we all
knew that the funds were criminally derived from the fraudulent tax credits. These transfers
constituted Dermen's share of the fraudulent proceeds.

        [Count 42] In March 2014, at the direction of co-defendant Lev Dennen, I directed co-
defendant Isaiah Kingston to transfer $483,000 to an account at Garanti Bank, Turkey, in the
name of Levon Termendzhyan for "VAT of the waterside house (mansion)." At the time of this
transfer, we all knew that this money was criminally derived. Dennen and I discussed that this
transfer was in part his share of the fraudulent proceeds.

        [Counts 44; 46] Starting in 2014, and continuing into 2017, my co-Defendant Isaiah
Kingston and I engaged in effo1ts to bribe what I believed to be a high-level DOJ official, code-
named "Commissioner Gordon," and others, including federal agents, prosecutors and judges, by
providing cash bribes to an intermediary. During this time period, I also engaged in effotts to pay
cash to "Beto," also through this intermediary, who I believed to be an enforcer, for the purpose
of intimidating witnesses through force or threat of force. Isaiah Kingston and I also had our



                                                11
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 12 of 22




hard drives and my mother's hard drive removed from our computers in anticipation of a search
warrant that occurred in February 2016, a law enforcement event to which we were tipped off.

        [Count 45] In early Februmy 2016, an employee ofWRE received a phone call tipping us
off to impending search warrants on my residence, the WRE offices, the Centmy Office, the
LDCC, and the Tax Office. In response, this information was shared with others in the Order so
that they could take appropriate action. I also ordered my hard drives and the hard drives of my
co-defendants, Isaiah Kingston and Rachel Kingston, to be replaced. I later returned my
computer. Additionally, I ordered the removal of records from WRE.

       12.     The only terms and conditions pertaining to this plea agreement between me and
the United States are as follows:

           a. Guilty Plea. I will plead guilty to Counts I through 20, 23 through 25, 27
through 29, 31 through 42, and 44 through 46 of the Second Superseding Indictment.

          b. Stipulated Sentence. Pursuant to Rule I l(c)(l)(C) of the Federal Rules of
Criminal Procedure, the sentence imposed by the Comi will be no more than 30 years (360
months) imprisonment.

               (I)     I understand that this agreement, including my plea, the agreed upon
maximum sentence, and all other terms referenced herein, are subject to the approval of, and
acceptance by the Court. I further understand that the Court will likely order the preparation of a
Presentence Repmi to assist in the determination of whether this plea and the agreement are
appropriate, and I agree to fully cooperate in the preparation of the Presentence Report.

                (2)    If, after receiving all relevant information, the Couti rejects the plea
agreement and determines that a sentence higher from the agreed upon sentence of no more than
30 years (360 months) will be imposed, I will have the right to withdraw the plea of guilty and
the terms of this agreement will become null and void. Likewise, if the Court rejects the plea
agreement, I understand that the United States will have the right to move to vacate this
agreement, and all terms of this agreement will become null and void.

            c. Relevant Conduct. I understand and agree that the Presentence Report may
include descriptions of conduct I engaged in which either was not charged against me, will not
be pleaded to by me, or both. I understand and agree that the Court will take these facts into
consideration in determining the reasonableness of the stipulated sentence. I agree and stipulate
that the intended loss of my conduct was $1,166,792,650 and that the actual loss caused by my
conduct was $511,842, 773.

           d. Appeal Waiver.

               (I)      Fully understanding my limited right to appeal my sentence, as explained
above in paragraph 9, and in consideration of the concessions and/or commitments made by the
United States in this plea agreement, I knowingly, voluntarily, and expressly waive my right to
appeal any sentence imposed upon me, except that I do not waive the right to appeal as set forth




                                                12
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 13 of 22




in 18 U.S.C. § 3742(c)(I), which states that I may not file a notice of appeal unless the sentence
imposed is greater than the sentence set forth in this agreement.

                (2)    I also knowingly, voluntarily, and expressly waive my right to challenge
my sentence, unless the sentence imposed is greater than the sentence set fmth in this agreement,
in any collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U.S.C. § 2255, except on the issue of ineffective assistance of counsel.

               (3)    I understand that this waiver of my appeal and collateral review rights
concerning my sentence shall not affect the United States' right to appeal my sentence pursuant
to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

               (4)     I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the Comt's
sentencing authority, including, but not limited to: (I) sentencing determinations; (2) the
imposition of imprisonment, fines, supervised release, probation, and any specific terms and
conditions thereof; and (3) any orders ofrestitution.

           e. Presentence Report and Financial Information. I agree to provide truthful and
complete information, including financial information, as requested by the probation office for
the preparation of my presentence report and for determination of the conditions of my
supervised release. I also consent to allowing the United States Attorney's Office to run a credit
check on me. I consent to being placed on the Treasury Offset Program and State Finder.

           f.   Restitution.

               (I)     I agree that I am subject to mandatory restitution because my case falls
within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on Count I of the Second
Superseding Indictment, to which I am pleading guilty. My attorney has explained what
mandatory restitution means.

               (2)     Under 18 U.S.C. § 3663A(a)(3), I agree to pay restitution to the Internal
Revenue Service, in the amount of $511,842,773, due at the time of sentencing. I agree that this
total amount of restitution reflected in this agreement results from my fraudulent conduct. I
agree to pay this specific restitution, joint and several with any codefcndants, and agree that this
amount should not be reduced or increased through apportionment ofliability under 18 U.S.C. §
3664(h).

                (3)        I agree to the following additional provisions regarding restitution:

                      1.   I agree that restitution is due and payable immediately after the judgment
                           is entered and is subject to immediate enforcement, in full, by the United
                           States. If the Court imposes a schedule of payments, I agree that the
                           schedule of payments is a schedule of the minimum payment due, and that
                           the payment schedule does not prohibit or limit the methods by which the
                           United States may immediately enforce the judgment in full. The IRS will
                           use the amount of restitution ordered as the basis for a civil assessment
                           under 26 U.S.C. § 6201(a)(4). I do not have the right to challenge the


                                                    13
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 14 of 22




                         amount of this restitution-based assessment. See 26 U.S.C. §
                         6201(a)(4)(C). Neither the existence of a restitution payment schedule nor
                         my timely payment ofrestitution according to that schedule will preclude
                         the IRS from immediately collecting the full amount of the restitution-
                         based assessment.

                     ii. I am entitled to receive credit for restitution paid pursuant to this plea
                         agreement against those assessed civil tax liabilities due and owing for the
                         same periods for which restitution was ordered. I understand and agree
                         that the plea agreement does not resolve my civil tax liabilities, that the
                         IRS may seek additional taxes, i1iterest and penalties from me relating to
                         the conduct covered by this plea agreement and for conduct relating to
                         another time period, and that satisfaction of the restitution debt does not
                         settle, satisfy, or compromise my obligation to pay any remaining civil tax
                         liability. I authorize release of information to the IRS for purposes of
                         making the civil tax and restitution based assessments.

                     iii. I understands that I am not entitled to credit with the IRS for any payment
                          until the payment is received by the IRS.

                     1v. If full payment cannot be made immediately, I agree to make a complete
                         and accurate financial disclosure to the IRS on forms prescribed by the
                         IRS (including, but not limited to, IRS Form 433-A and Form 433-B, as
                         appropriate), and to disclose to the IRS any and all additional financial
                         information and financial statements provided to the probation office. I
                         also agree to provide the above-described information to the probation
                         office.

                     v. !fl make a payment of the restitution agreed to above prior to sentencing,
                        the payment will be applied as a credit against the restitution ordered.

               (4)     I understand that the amount of restitution and the schedule of payments
will be determined as a pmi of the sentencing proceedings in accordance with the provisions of
18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court. I agree that the payment
and enforcement of my restitution order is governed by 18 U.S.C. § 3664, and my lawyer has
explained the consequences of an order of restitution.

               (5)     I understand and agree that payment of any restitution owed, pursuant to
the schedule set by the Court at sentencing, should be a condition of any term of probation or
supervised release imposed upon me. I know that if! fail to pay restitution as ordered, the failure
can be considered a violation of probation or supervised release and, pursuant to 18 U.S.C. §
3614, the Comi can resentence me to any sentence which might originally have been imposed in
my case.

               (6)       I agree to the following provisions regarding payment of restitution:

                      i. I agree to send all payments made pursuant to the comi's restitution order
                         to the Clerk of the Court at the following address:


                                                  14
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 15 of 22




                      Clerk of the Comt
                      351 S W Temple
                      Salt Lake City, UT 84101

                   ii. With each payment to the Clerk of the Coutt made pursuant to the District
                       Court's restitution order, I will provide the following information:

                            1. My name and Social Security number;

                          2. The District Comt and the docket number assigned to this case;

                            3. Tax year(s) or period(s) for which restitution has been ordered; and

                          4. A statement that the payment is being submitted pursuant to the'
                             District Court's restitution order.

                  iii. I agree to include a request that the Clerk of the Coutt send the
                       information, along with my payments, to the IRS address below:

                               IRS-RACS
                               Attn: Mail Stop 626 l, Restitution
                               333 W. Pershing Ave.
                               Kansas City, MO 64108

                  iv. I also agree to send a notice of any payments made pursuant to this
                      agreement, including the information listed in the previous paragraph, to
                      the IRS at the following address:

                               IRS-RACS
                               Attn: Mail Stop 6261, Restitution
                               333 W. Pershing Ave.
                               Kansas City, MO 64108

             g. Waiver of Interest. The United States agrees to recommend that the Court waive
interest for fines and restitution assessed against me.

           h. Forfeiture.

                 (I)    I admit that the majority of the transferred funds from Washakie or UFS to
Order-related entities were not through bona fide purchases for value. Specifically, I do not
contest that at least $30 million in proceeds traceable to the mail fraud scheme or money
laundering schemes to which I am pleading guilty were not bona fide purchases for value. I will
not contest the United States' tracing of proceeds of the mail fraud scheme and/or proceeds
involved in the money laundering schemes from Washakie and/or UFS to the propetties listed in
Exhibit A. In addition, I do not contest that Washakie and/or UFS used false and/or inflated
invoices to give the false appearance that transfers of mail fraud scheme and/or proceeds
involved in the money laundering schemes were bona fide purchases for value.



                                                 15
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 16 of 22




                 (2)    I agree to be interviewed by investigators within thirty days concerning
the assets specified in Exhibit A and any other assets connected to or that may connect to the
charges in the Second Superseding Indictment. I will respond truthfully to investigators
questions including in detailing my knowledge of these assets and their connection to the charges
specified in the indictment. To the extent I know, I will disclose to investigators the location of
the assets listed in Exhibit A and will disclose the existence and location of any other asset that is
traceable to the charges listed in the indictment, whether owned by myself or not.

                (3)     Upon request by the government, I agree to identify all assets connected to
or which may connect to the charges in the Second Superseding Indictment in which I had any
interest, or over which I exercise or exercised control, directly or indirectly, within the past seven
years. I also agree to identify any similar assets over which my co-defendants or third parties
now have control. I agree to take all steps as requested by the United States to obtain from any
other parties by any lawful means any records of assets owned at any time by the defendant. I
agree to undergo any polygraph examination the United States may choose to administer
concerning such assets and to provide and/or consent to the release of my tax returns for the
previous five years.

               (4)     I agree to forfeit all property acquired from or traceable to my offenses
and all property that was used to facilitate my offenses, including, but not limited to, the
following specific property:

               The assets listed in Exhibit A.

                 (5)    I agree to a forfeiture MONEY JUDGMENTof$51 l,842,773. This
amount is equal to the value of any property, real or personal, constituting or derived from
proceeds traceable to the mail fraud conspiracy and not available for forfeiture as a result of any
act or omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C. § 853(p). 1
Additionally, I agree to a forfeiture MONEY JUDGMENT of at least $511,842,773, which is
equal to the value of all property involved in the money laundering conspiracy and not available
for forfeiture for one or more of the reasons listed in 21 U.S.C. § 853(p) as a result of any act or
omission of the defendant(s). The.money judgments will run concurrently.

                (6)     I acknowledge that to the extent proceeds of the mail fraud scheme
charged in count one or property involved in the money laundering counts in this agreement can
be traced to the property covered by this agreement, that property is subject to forfeihll'e because
it represents the proceeds of illegal conduct or helped facilitate illegal conduct.

                (7)     I agree that all such property may be forfeited in either an administrative,
civil and/or criminal judicial proceeding. I agree that I will not make a claim to the prope1ty or
otherwise oppose forfeiture in any such proceedings, and I will not help anyone else do so. If I
have already made such a claim, I hereby withdraw it. I further agree that I will sign any
necessary documents to ensure that clear title to the forfeited assets passes to the United States,


1 The government will move to paitially satisfy the forfeiture money judgment to the extent of
the value it obtains, after deducting costs, from successfully forfeiting specific assets.


                                                 16
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 17 of 22




and that I will testify truthfully in any judicial forfeiture proceeding. In addition, I agree that I
will not make any claim to prope1ty forfeited by any other defendant in this case.

               (8)      I hereby waive any claims I may have against the United States regarding
the seizure and forfeiture of the prope1ty covered by this agreement.

                 (9)   I hereby waive the requirements regarding notice of the forfeihll"e in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment.

               (I 0) I hereby waive any constitutional or statutory challenges to the forfeiture
covered by this agreement, including that the forfeiture is an excessive fine or punislunent.

                (11) I agree to repatriate to the jurisdiction of the District of Utah any prope1ty
listed in the Second Superseding Indictment (including the funds described in paragraph 34(e)),
any property listed in Exhibit A that is outside the comt's jurisdiction, and any other prope1ty
that is connected to, the proceeds of, or involved in the charges in the indictment. For real
prope1ty that is connected to, the proceeds of, or involved in the charges in the indictment, but is
outside the jurisdiction of the court, I agree to identify to the United States Attorney's Office
such properties within thirty days of signing this agreement; to sell those properties within six
months of signing this agreement; and to repatriate the proceeds from the sale of such prope1ties
within ten days of receipt along with an accounting from a title company or its equivalent that
details the disposition of funds.

               (12) !fin its sole discretion the U.S. Attorney's Office determines that the
defendant meets the criteria for restoration under Department of Justice and Money Laundering
and Asset Recovery Section (MLARS) policy, it agrees to recommend to MLARS through the
restoration process that payments the defendant makes on the forfeiture money judgment be
applied to reduce the amount the defendant owes on the restitution order. The defendant further
understands that MLARS retains the ultimate discretion whether to grant or deny any restoration
request. Upon approval of the restoration request, payments made on the forfeiture money
judgment will also satisfy the restih1tion order to the extent of such payments. The defendant
may make payments on the forfeihll"e money judgment by cashier's check or money order to
"United States Marshals Service," referencing the case number, and mailed to: United States
Marshals Service, ATTN: Dorothy Akins, 351 S. West Temple, Suite 4.200, Salt Lake City, UT
84101-1908.

        13.    I understand and agree that this plea agreement is solely between me and the
United States Attorney for the District of Utah, and Department of Justice, Tax Division, and
does not bind any other federal, state, or local prosecuting, administrative, or regulatory
authorities.

       14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                     *      *


                                                  17
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 18 of 22




        I make the following representations to the Comt:

       I.      I am_ years of age. My education consists of a PhD in Mechanical
  Engineering. I can read and understand English.

        2.     This Statement in Advance contains all terms of the agreement between me and
 the United States; if there are exceptions, the Court will be specifically advised, on the record,
 at the time of my guilty plea of the additional terms. I understand the United States and I
 cannot have terms of this plea agreement that are not disclosed to the Court.

       3.      No one has made threats, promises, or representations to me that have caused me
 to plead guilty, other than the provisions set f01th in this agreement.

       4.      Neither my attorney nor the United States has promised me that I would receive
 probation or any other form of leniency because of my plea.

       5.     I have discussed this case and this plea with my lawyer as much as I wish, and I
 have no additional questions.

       6.      I am satisfied with my lawyer.

       7.      My decision to enter this plea was made after full and careful thought; with the
 advice of counsel; and with a full understanding of my rights, the facts and circumstances of
 the case and the consequences of the plea. I was not under the influence of any drugs,
 medication, or intoxicants when I made the decision to enter the plea, and I am not now under
 the influence of any drugs, medication, or intoxicants.

       8.      I have no mental reservations concerning the plea.

       9.      I understand and agree to all of the above. I know that I am free to change or
 delete anything contained in this statement. I do not wish to make changes to this agreement
 because I agree with the terms and all of the statements are correct.

       DATED this.ff      'J day of July, 2019



                                                       .!;i ob Ortell Kingston
                                                      l'befendant

       I certify that I have discussed this plea agreement with the defendant, that I have fully
explained his rights to him, and that I have assisted him in completing this written agreement. I




                                                 18
  Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 19 of 22




believe that he is knowingly and voluntarily entering the plea with full knowledge of his legal
rights and that there is a factual basis for the plea.

       DATED this/&"      'JI. dayofJuly,2019.




        I represent that all terms of the plea agreement between the defendant and the United
States have been, or will be at the plea hearing, disclosed to the Cami, and there are no
undisclosed agreements between the defendant and the United States.

       DATEDthis      ;t~dayofJuly,2019.
                                                      JOHN W. HUBER
                                                      United States Attorney




                                                      Richard M. Rolwing
                                                      Leslie A. Goemaat
                                                      Arthur J. Ewenczyk
                                                      Special Assistant United States Attorneys
                                                      John E. Sullivan
                                                      Senior Litigation Counsel




                                                 19
Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 20 of 22




                                        Exhibit A
                         Property the Defendant Agrees to Fo1feit

 a. The physical plant once known as Washakie Renewable Energy, LLC, located at 7550 W
    24000 N Plymouth, Utah, and all the equipment installed therein, and affixed thereto.

 b. Real property located at:

    I.  2072 East Creek Road, Sandy, Utah 84190 United States
    2.   16572 Somerset Ln., Huntington Beach, CA 92649
    3.  4400 S. 700 E., Salt Lake City, UT 84107
    4.  4829 S. 3960 W., Taylorsville, UT 84129
    5.  4271 S. 1300 E., Salt Lake City, UT 84124
    6.   1415 W. Crystal Ave., West Valley City, UT 84119 (APN 15-22-476-016)
    7.   13 Acres FM 511 @FM, Brownsville, TX 78521
    8.  24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #07-090-0002)
    9. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #07-037-0001)
    10. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
        (Parcel #08-041-0004)
    11. 24050 N. 600 W Plymouth Box Elder County, Utah 84330 United States (Parcel #08-
        041-0019)
    12. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 8433 United States
        (Parcel #08-041-0020)
    13. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-041-0025)
    14. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-041-0026)
    15. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
        (Parcel 08-041-0027)
    16. 24050 N. 600 W. Plymouth Box Elder County, Utah 84330 United States (APN 08-
        041-0028)
    17. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel 08-42-0018)
    18. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-045-0005)
    19. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
        (Parcel #08-052-0008)
    20. 2973 W. Mackay Meadows Pl., Salt Lake City, UT 84119
    21. 2338 S. 1360 W. Salt Lake City, UT 84119
    22. Real property in the Corozal free-zone area of Belize
    23. 1305 W. Main, Mesa, AZ 85201(APN:134-31-005-F4)
    24. 3179 S. Village Pine Cove, West Valley City, UT 84128
    25. 8228 S. 2700 W., West Jordan, UT 84088
    26. 7504 S. 2200 W., West Jordan, UT 84084



                                           20
Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 21 of 22




    27. 1516 W. Culpepper Cir., Taylorsville, UT 84123
    28. Deep Creek Ranch Ibapah, UT 84034 (APN: 07-097-0-0004)
    29. 1401 W. Crystal Ave., West Valley City, UT 84119 (APN: 15-22-476-016)
    30. 3365 S. Diamond Ridge Cir., West Valley City, UT 84128 (14-27-351-036)
    31. 6710 S. 2700 W., West Jordan, UT 84084
    32. 1995 W. Alexander St., Salt Lake City, UT 84119
    33. 3062 E. Ensign Park Dr., Magna, UT 84044
    34. 13907 S. 2200 W., Bluffdale, UT 84065
    35. 3475 S. Centennial Rd., Magna, UT 84044
    36. 780 N 1100 W., West Bountiful, UT 84087
    37. 1533 W. Dowry Ct., Taylorsville, UT 84123 (APN: 21-15-409-040)
    38. 5090 S. 1130 W., Taylorsville, UT 84123 (APN: 21-11-303-008)
    39. 6938 W. Hunter Valley Dr., West Valley City, UT 84128 (APN: 14-27-330-010)
    40. Vacant Land, Woods Cross, UT 84087 (APN: 06-079-0083)
    41. APN: 15-25-230-024 Salt Lake City, UT
    42. 2928 S. 7200 W., Magna, UT 84044
    43. 1896 W. Seargant Dr., Salt Lake City, UT 84116 (APN: 08-27-108-008-0000
    44. 445 E. Wilson Ave., Salt Lake City, UT 84115
    45. 850 W. 600 N., West Bountiful, UT 84087
    46. 1672 W. Southgate Ave., West Valley City, UT 84119 (APN: 15-22-454-021)
    47. 7292 S. Redwood Rd., West Jordan, UT 84084
    48. 22555 N Frontage Rd, Portage, UT 84331 (APN: 08-052-0012)
    49. Box Elder County, Utah APN: 08-052-0014
    50. Box Elder County, Utah APN: 08-052-0006
    51. Box Elder County, Utah APN: 08-052-0005
    52. Box Elder County, Utah APN: 08-052-0004
    53. Box Elder County, Utah APN: 08-044-0004

c. The following vehicles:

   I. 2010 Bugatti Veyron, Vehicle Identification Number ("VIN")
      VF9SC2C23AM795205;
   2. 2015 Lamborghini Aventador, VIN: ZHWUR1ZD2FLA03759;
   3. 2011 Cadillac Escalade, VIN: IGYS4CEF8BR217610;
   4. 2013 Lincoln MKX, VIN: 2LMDJ8JK8DBL49070;
   5. 2013 Audi Q7, VIN: WA1LMAFEXDD009274;

d. Proceeds from the sale of the following vehicles:

   1. 2008 Lamborghini Murcielago, VIN: ZHWBU37S78LA02905
   2. 2007 Ferrari 599, VIN: ZFFFC60A070156760
   3. Six Kenworth T660 trucks with the following VINs: 1XKAD49X9EJ418286;
      IXKAD49X9EJ4 l 8287; 1XKAD49X9EJ4l8406; 1XKAD49X9EJ4 l 8407;
      1XKAD49X9EJ417967; 1XKAD49X9EJ423229.

e. Property purchased in or traceable to the following transactions:



                                           21
Case 2:18-cr-00365-JNP-BCW Document 439 Filed 07/18/19 Page 22 of 22




      Date           Title Comnanv                     Bank Account        Amount
      08/23/2013     In West Title Services            Fidelitv 1212       $377, 131.52
      12/09/2013     In West Title Services            BofA 9516           $164,000.00
      03/06/2014     Sterlin,, Drive                   Fidelitv 1212       $523,678.42
      03/07/2014     Service Link LLC                  USB 0221            $332,000.00
      03/14/2014     Kev Bank                          USB 0221            $284,000.00
      11/17/2014     American Secure Title             WRE4874             $407,772.92
      3/20/2015 .    American Secure Title             WRE5016             $417,393.97
      10/16/2015     American Secure Title             USB 0221            $326,427.56
      04/15/2015     American Secure Title             WRE 5016            $1,183,696.38


 f.    Any and all assets purchased or investments made using proceeds, whether through
       Washakie Renewable Energy, United Fuel Supply, SBK Holdings USA, Inc,, or SBK
       Holding AS (Turkey), or Speedy Lion Renewable Fuel Investments, LLC, and any gains
       from those investments, including the following:

       I. Mobstar, LTD (Ireland)
       2. Vision Financial Markets, LLC
       3. Set-App Technologies, Turkey including the following real properties:
                                                           Parcel
           City       Town     Neighborhood Ada No.         No.       M2      Owner
         Istanbul   Besiktas       Ortakoy         38        19     287,00     Se tap
         Istanbul   Besiktas     Kuru Cesme        172       18      80,00     Setap
         Istanbul   Besiktas     Kuru Cesme       1283       5      198,00     Setap
         Istanbul   Besiktas     Kuru Cesme       1283       6      225,75     Se tap
         Istanbul   Besiktas     Kuru Cesme      1283        7      276,25     Se tap

       4.   Biopharma, Turkey
       5.   Isanne, SARL
       6.   Komak Isi Yalitim Sistamleri Sanayi (Turkey)
       7.   Doga Dogan
       8.   Mega Varlik Yonetim A.S.
       9.   Accounts at Merrill Lynch

 g. All of the share interests and other equity of Beck's Sanitation, Inc., a Utah corporation,
    that Washakie Renewable Energy, LLC (signatory Jacob Kingston) purchased from Dan
    Magana in aboutJuly 2015.

 h. The outstanding balance of the loan owed by Zubair Kazi to SBK Holdings USA, Inc.;
    and

       1. Any and all interest payments made or owed by Zubair Kazi.
       2. Any and all principal payments made or owed by Zubair Kazi.



                                              22
